DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 and the species “Type-1 IFN”, “T-cell” as an effector cell, “antigens of an envelope glycoprotein”, and the transcription factor binding site “NFAT”, in the reply filed on 31 May 2022 is acknowledged.  At the outset it is noted that all requirements to elect a species have been withdrawn after review of the prior art. However, the restriction requirement between Group I and Group II remains. It is noted that applicant does not provide any specific traversal between Groups set forth in said restriction requirement. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between Groups I and II, the election has been treated as an election without traverse (MPEP § 818.01(a)). The requirement for restriction is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention recites in relevant part “…an actuator element that encodes a transcription factor binding site that upregulates synthesis of an antiviral protein in response to the antigen binding domain of the CAR binding to the antigen of the SARS-CoV2-infected cell…”
The claims lack a nexus between CAR binding to the antigen of the SARS-CoV2-infected cell and and regulation of synthesis of an antiviral protein. This nexus is required for carrying out the invention as recited. The chimeric antigen receptor as claimed is recognized by the ordinarily skilled artisan as being capable of transmitting a recognition signal from the exterior of the effector cell to the interior. However, there appears to be a missing step or element capable of converting that recognition signal into something that acts upon the actuator element to result in upregulation of an antiviral protein. The claims do not provide reference to any structural feature capable of causing a transcription factor to bind to its response element in order to achieve up regulation. Rather, the claims merely recite by function alone that upregulation occurs due to binding of a target to the recited chimeric antigen receptor. Accordingly, the claims lack reference to sufficient structure that is capable of causing a transcription factor to bind to its transcription factor binding site in order to achieve the function of antiviral protein upregulation. The claims thus fail to recite critical elements necessary to carry out the invention, and are rejected therefore.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al. (hereinafter “Chmielewski”; Cancer Res. 2011, 71(17)5697-5706) in view of CN 111675765 A (hereinafter the “’765 publication”; published 18 September 2020). The ‘765 publication is a document published in Chinese. Accordingly, a machine translation is relied upon. Copies of both are attached.
Chmielewski teaches immortalized T cells and population thereof that express a chimeric antigen receptor that activates an NFAT response element that is responsive to binding of the chimeric antigen receptor with its target to upregulate the peptide IL-12. One of ordinary skill in the art would broadly consider IL-12 to be antiviral (official notice taken, if necessary). Chmielewski teaches that the T cells of their disclosure are engineered to bind to their target through the chimeric antigen receptor and release IL-12 upon CAR engagement. Chmielewski also suggests that the effects of IL 12-engineered T cells may be further improved when administered together with other cytokines such as IL-2 and IL-18. These cytokines are also considered to be antiviral. See Chmielewski, penultimate paragraph. Chmielewski teaches such compositions in solutions that are considered pharmaceutically acceptable. IL-12 is considered to be a therapeutic polypeptide capable of acting on target diseased cell in response to the production and secretion of the recited construct. One of ordinary skill in the art would expect its synthesis and secretion to be a function of the amount of SARS-CoV-2 infected cells present in a sample or in situ, and the amount of antiviral protein to be proportional to the amount of SARS-CoV-2 infected cells, since stimulation of the antiviral protein is linked directly to stimulation of the chimeric antigen receptor absent evidence to the contrary. 
Chmielewski does not teach that the chimeric antigen receptor is responsive to SARS-CoV-2 spike or envelope glycoprotein. Chmielewski does not teach that the antiviral protein is a type-1 interferon or a type-3 interferon.
The ‘765 publication teaches chimeric antigen receptors that target the coronavirus spike protein. The ‘765 publication discloses that this chimeric antigen receptor comprises an intracellular signaling portion of CD28, a 4-1BB transmembrane domain and an intracellular signaling domain comprising CD3ζ chain. See claim 1.
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Chmielewski drawn to a chimeric antigen receptor that when stimulated, upregulates an antiviral protein by acting upon an NFAT response element, to include an antigen binding domain that targets the spike glycoprotein of SARS-CoV-2. One of ordinary skill in the art would have been motivated to do so, since SARS-CoV-2 infections have caused a worldwide pandemic, and since one of ordinary skill in the art would be motivated to adapt the system of Chmielewski to treat SARS-CoV-2 infection. Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in doing so, since plasmid and gene engineering is routine to the ordinarily skilled artisan. Furthermore, while Chmielewski expressly teaches secretion of IL-12 in response to binding of the chimeric antigen receptor construct, Chmielewski also teaches that the functions recited therein may be further improved when administered with other cytokines that are also antiviral. Since type-1 interferon and type-3 interferon are both well known antiviral peptides (official notice taken), using such well known antiviral peptides also would have been considered obvious. One of ordinary skill would have been motivated to use any available antiviral peptide, so the substitution of type-1 interferon and/or type-3 interferon would have been considered to comprise simple substitution of known components for one another, and their combination into a linked peptide would have been considered obvious for these reasons as well. Accordingly, in the absence of evidence to the contrary, one of ordinary skill would have considered the invention as a whole to have been prima facie obvious at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633